Citation Nr: 0914276	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sickle cell trait 
and glucose 6 phosphate dehydrogenase (G6PD) deficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In a June 2006 decision the Board 
denied the Veteran's claim for psychiatric disorder and found 
that he had not filed an appropriate substantive appeal in 
relation to his claim for service connection for sickle cell 
trait and G6PD deficiency.  The Veteran appealed this 
decision and in an August 2008 Memorandum decision, the 
United Stated Court of Appeals for Veterans Claims (Court) 
reversed the Board's decision that the Veteran had not filed 
an appropriate substantive appeal as to his sickle cell claim 
and vacated the Board's decision regarding service connection 
for psychiatric disorder.  The issues were remanded to the 
Board for additional proceedings.

Regarding the claim for psychiatric disorder to include PTSD, 
the Court noted that the Board had failed to discuss the RO's 
failure, pursuant to the duty to assist, to attempt to obtain 
deck logs from the USS Midway that may have potentially 
contained information relating to the Veteran's alleged 
stressor events aboard ship.  The Court then found that this 
failure resulted in the Board's presentation of an inadequate 
statement of reasons and bases as to why the duty to assist 
had been fulfilled.  Accordingly, on remand, the Board was 
instructed either to further remand the claim to the RO so 
that the ships logs or other records of the Midway's 
operations during the relevant period could be obtained, or 
to explain with specificity why the ship's logs were not 
necessary to fairly adjudicate the Veteran's claim.  

Regarding the claim for sickle cell trait and G6PD 
deficiency, the Court found that the Veteran, in attaching a 
statement pertaining to sickle cell trait to his substantive 
appeal and underlining pertinent passages, had reasonably 
indicated his disagreement with the RO's findings.  
Accordingly, the Court found that he had filed a valid 
substantive appeal and remanded the claim to the Board for 
adjudication on the merits.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record shows that the Veteran has received a 
diagnosis of PTSD related generally to military service.  He 
has also reported particular stressor events while serving 
aboard the USS Midway including an explosion in one of the 
repair lockers resulting in the death of a couple of 
shipmates, a shipmate falling overboard and drowning, 
witnessing a plane crash, which occurred on the flight deck 
of the ship and a number of deaths of shipmates in Pattaya 
Thailand during a port call visit.  

In an attempt to obtain corroborating evidence of two of the 
Veteran's reported stressor events, the reported explosion 
and the report of the shipmate going overboard, the RO did 
request deck log information from the National Personnel 
Records Center (NPRC) for the time frame between 1981 and 
1983.  A response from the NPRC indicated that it did not 
have deck logs for this time frame and suggested that the RO 
contact the U.S. Naval Historical Center.  The RO, however, 
did not subsequently contact the U.S. Naval Historical 
Center.  Given that the RO initiated a search for deck logs 
and was provided with an alternative location where they 
might be available, the Board finds that the duty to assist 
requires that a reasonable effort now be made to obtain such 
logs.  Accordingly, on Remand, if the Veteran is able to 
identify the approximate dates of any of his alleged stressor 
events in service with sufficient specificity, the RO should 
attempt to obtain corroborating deck log information from the 
U.S. Naval Historical Center.  In addition, if the Veteran 
does provide enough specific information, the RO should also 
attempt to obtain corroborating stressor information from any 
other applicable source, such as the U.S. Joint Services 
Records Research Center (JSRRC).   

Regarding the claim for service connection for sickle cell 
trait and G6PD deficiency, the Board notes that the Veteran 
alleges that his experiences in service, including vigorous 
physical activity and long distance plane flights, aggravated 
both of these conditions.  On remand the Veteran should be 
afforded a VA examination to determine whether he has any 
disability associated with his sickle cell trait and/or G6PD 
deficiency and if so, whether such disability is related to 
his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for psychiatric 
disorder, sickle cell trait and G6PD 
deficiency since October 2003 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified. 

2.  The RO should ask the Veteran to 
provide more specific information 
regarding his reported stressor events in 
service, including the explosion in one of 
the repair lockers resulting in the death 
of a couple of shipmates, a shipmate 
falling overboard and drowning, a crash of 
a plane attempting to land witnessed by 
the Veteran, and a number of deaths of 
shipmates in Pattaya Thailand during a 
port call visit.  In particular, the 
Veteran should be asked to provide an 
approximate time frame when these events 
occurred, within a narrow enough range to 
allow for a search for corroborating 
information from deck logs or any other 
applicable sources.  If the Veteran is 
able to provide sufficient specificity 
regarding the timing of any of the 
reported stressor events, the RO should 
request corroborating deck log information 
from the U.S. Naval Historical Center and 
corroborating information from any other 
applicable source, to include the JSRRC.  

3.  If, and only if, an alleged stressor 
event in service is corroborated, the RO 
should arrange for the Veteran to be 
examined by an appropriate mental health 
professional to determine whether he has 
PTSD resulting from such event.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination and the examiner should 
provide an explanation of the rationale 
for the opinion given.  

4. The RO should arrange for a VA 
examination by an appropriate physician to 
determine whether the Veteran has any 
current disability associated with his 
sickle cell trait and/or G6PD deficiency.  
The Veteran's claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  If the examiner does 
find that there is any current associated 
disability, he or she should then provide 
an opinion as to whether this disability 
is at least as likely as not (i.e. a 50 
percent chance or better) related to the 
Veteran's military service.  The examiner 
should explain the rationale for all 
opinions given.  

5.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




